Citation Nr: 9914025	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-33 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to disability compensation benefits for a 
heart disorder, to include congestive heart failure due to 
cardiomyopathy.

2.  Entitlement to assignment of a higher disability 
evaluation for chronic low back syndrome with radicular 
symptoms, currently rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1997, a statement of the case was issued 
in December 1997, and a substantive appeal was received in 
December 1997.  In March 1998, the veteran testified at a 
personal hearing at the RO.

The issue of entitlement to assignment of a higher evaluation 
for service-connected chronic low back syndrome with 
radicular symptoms is addressed in the remand portion of this 
decision. 


FINDING OF FACT

The veteran's heart disorder, to include congestive heart 
failure due to cardiomyopathy was caused by alcohol abuse.


CONCLUSION OF LAW

The veteran's claim of entitlement to disability compensation 
benefits for a heart disorder, to include congestive heart 
failure due to cardiomyopathy has no legal merit.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Barela v. West, 11 
Vet.App. 280 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records as well as the Medical Evaluation 
Board Report dated May 1997, show that the veteran had a 
history of alcohol abuse and multiple rehabilitation 
failures.  VA medical center hospitalization records indicate 
that the veteran was admitted in December 1996, while on the 
Temporary Disability Retirement List, with a two week history 
of shortness of breath and fatigue, chest tightness and 
dyspnea or exertion.  The veteran was diagnosed with 
congestive heart failure at the time of admission and after 
testing a presumptive diagnosis of alcoholic cardiomyopathy 
was made.  

The Board notes that § 8052 of Pub. L. No. 101-508, the 
Omnibus Budget Reconciliation Act of 1990, amended 38 U.S.C. 
§§ 1110 and 1131 to prohibit payment of compensation for any 
disability resulting from the veteran's own abuse of alcohol 
or drugs. 

The veteran contends that the findings of various medical 
personnel regarding the cause of his heart disability are not 
correct.  However, he has offered no medical evidence to 
refute the findings of various examiners.  At a March 1998 
personal hearing, the veteran and his representative objected 
to the findings of military medical personnel and further 
asserted that a VA examination in March 1997 was inadequate 
because no opinion as to the etiology of the heart condition 
was requested.  Another VA examination was conducted in May 
1998 to specifically address the etiology, and the examiner 
entered diagnoses which included dilated cardiomyopathy, 
alcohol related.  The Board believes that the only reasonable 
interpretation of the various medical records is that the 
veteran's heart condition is due to alcohol abuse.  As such, 
entitlement to VA compensation benefits is precluded by law.  


ORDER

Entitlement to disability compensation benefits for a heart 
disorder, to include congestive heart failure due to 
cardiomyopathy, is not warranted.  To this extent, the appeal 
is denied. 


REMAND

Although the RO informed the veteran in the August 1998 
decision that the 60 percent increase was the maximum 
assignable under the schedular criteria.  However, unless a 
claimant has expressly limited an appeal to a specific 
rating, the maximum benefit assignable under all applicable 
laws and regulations must be considered.  AB v. Brown, 6 
Vet.App. 35 (1993).  In this regard, applicable laws and 
regulations do provide for a extraschedular rating.  As it 
has not been shown that the veteran has otherwise withdrawn 
his appeal on the issue of entitlement to a higher rating for 
chronic low back syndrome with radicular symptoms, the issue 
remains in appellate status. 

Accordingly, this case is REMANDED for the following actions:

1.  Any VA medical records pertinent to 
the low back claim which are not already 
of record should be associated with the 
claims file.

2.  The RO should notify the veteran and 
his representative that the issue of 
entitlement to assignment of a higher 
rating for chronic low back syndrome with 
radicular symptoms remains in appellate 
status and afford them the opportunity to 
submit additional evidence (including any 
employment and/or hospitalization 
records) and argument regarding 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

3.  The RO should then review the record 
and determine whether assignment of a 
higher rating is warranted for chronic 
low back syndrome with radicular symptoms 
on an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  

4.  Unless the appeal as to this issue is 
withdrawn, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.


The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

